VERSION A (CEO and CFO)

PLATO LEARNING, INC.
EMPLOYEE STOCK OPTION AGREEMENT

PLATO Learning, Inc., a Delaware corporation (the “Company”), hereby grants to
(the “Employee”) on this 7th day of December, 2005 (the “Option Date”), pursuant
to the provisions of the PLATO Learning, Inc. 2002 Stock Plan (the “Plan”), a
non-qualified stock option (the “Option”) to purchase from the Company shares of
its Common Stock, $.01 par value (“Stock”), at the price of $7.60 per share upon
and subject to the terms and conditions set forth below.

1. Option Subject to Acceptance of Agreement.

The Option shall become null and void unless the Employee shall accept this
Agreement by executing it in the space provided below and return it to the
Company within 60 days following the Option Date.

2. Time and Manner of Exercise of Option.

2.1 Maximum Term of Option. In no event may the Option be exercised, in whole or
in part, after 5:00 p.m., Minneapolis time, on the date, which is eight
(8) years after the Option Date (the “Expiration Date”).

2.2 Exercise of Option. Except as otherwise provided in the Plan, the Option
shall become exercisable with respect to (i) 25% of the aggregate number of
shares of Stock subject to the Option on December 7, 2006 (the “First Exercise
Date”); (ii) with respect to 50% of the aggregate number of shares subject to
the Option on December 7, 2007 (the “Second Exercise Date”); (iii) with respect
to 75% of the aggregate number of shares subject to the Option on December 7,
2008 (the “Third Exercise Date”); and (iv) with respect to 100% of the aggregate
number of shares subject to the Option on December 7, 2009 (the “Fourth Exercise
Date”) (the First Exercise Date, the Second Exercise Date, the Third Exercise
Date, and the Fourth Exercise Date each being referred to herein as an “Exercise
Date”).

2.3 Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised (i) by giving written notice to the Secretary of the
Company or the Secretary’s designee, specifying the number of whole shares to be
purchased and accompanied by the payment therefore in full in cash or, if
permitted by the Compensation Committee, (A) in previously owned whole shares of
Stock (for which the Employee has good title, free and clear of all liens and
encumbrances) having a fair market value, determined as of the date of exercise,
equal to the aggregate purchase price payable pursuant to the Option by reason
of such exercise, (B) in cash by a broker-dealer to whom the Employee has
submitted an irrevocable notice of exercise, or (C) a combination of cash and
Stock as described in this Section; and (ii) by executing such documents as the
Company may reasonably request. No shares shall be issued until the full
purchase price and all applicable taxes have been paid.

2.4 Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate on its
Expiration Date, or earlier to the extent not exercised pursuant to Section 2.2
and pursuant to Sections 6.8, 6.9, 6.10, 6.11 and 6.12 of the Plan. In the event
that the Employee shall forfeit rights to purchase all or a portion of the
shares to which this Option relates, the Employee shall, within 10 days of the
date of the Company’s written request, return this Agreement to the Company for
cancellation.

2.5 Change in Control. Notwithstanding any other provisions as outlined in the
Plan, and unless otherwise specifically prohibited under applicable laws, or by
the rules and regulations of any governing governmental agencies or national
securities exchanges, upon a Change in Control any and all outstanding Options
will become immediately exercisable, and will remain exercisable throughout
their entire term.

3. Additional Terms and Conditions of Option.

3.1 Withholding Taxes. As a condition precedent to any exercise of the Option,
the Employee shall, upon request by the Company, pay to the Company in addition
to the purchase price of the shares such amount of cash as the Company may be
required to withhold, under all applicable federal, state or local laws or
regulations. The employee will recognize ordinary income at the time of exercise
in an amount equal to the excess, if any, of the fair market value of a share of
Common Stock at the time of exercise over the option price, multiplied by the
number of shares as to which the option is exercised. The Employee may elect, by
written notice to the Company, to satisfy part or all of the withholding tax
requirements associated with the exercise by delivering to the Company from
shares of Stock already owned by the Employee, that number of shares having an
aggregate Fair Market Value equal to part or all of the tax payable by the
Employee under this Section 3.1. Any such election shall be in accordance with,
and subject to, applicable tax and securities laws, regulations and rulings.

3.2 Agreement Subject to Plan. This Agreement is subject to the provisions of
the Plan, and shall be interpreted in accordance therewith, except where
specifically provided otherwise in this Agreement. The Employee hereby
acknowledges receipt of a copy of the Plan.

PLATO LEARNING, INC.

By:
Michael A. Morache
President and Chief Executive Officer


Accepted this      day of

     , 200

     

1

VERSION B (other key employee)

PLATO LEARNING, INC.
EMPLOYEE STOCK OPTION AGREEMENT

PLATO Learning, Inc., a Delaware corporation (the “Company”), hereby grants to
(the “Employee”) on this 7th day of December, 2005 (the “Option Date”), pursuant
to the provisions of the PLATO Learning, Inc. 2002 Stock Plan (the “Plan”), a
non-qualified stock option (the “Option”) to purchase from the Company shares of
its Common Stock, $.01 par value (“Stock”), at the price of $7.60 per share upon
and subject to the terms and conditions set forth below.

1. Option Subject to Acceptance of Agreement.

The Option shall become null and void unless the Employee shall accept this
Agreement by executing it in the space provided below and return it to the
Company within 60 days following the Option Date.

2. Time and Manner of Exercise of Option.

2.1 Maximum Term of Option. In no event may the Option be exercised, in whole or
in part, after 5:00 p.m., Minneapolis time, on the date, which is eight
(8) years after the Option Date (the “Expiration Date”).

2.2 Exercise of Option. Except as otherwise provided in the Plan, the Option
shall become exercisable with respect to (i) 25% of the aggregate number of
shares of Stock subject to the Option on December 7, 2006 (the “First Exercise
Date”); (ii) with respect to 50% of the aggregate number of shares subject to
the Option on December 7, 2007 (the “Second Exercise Date”); (iii) with respect
to 75% of the aggregate number of shares subject to the Option on December 7,
2008 (the “Third Exercise Date”); and (iv) with respect to 100% of the aggregate
number of shares subject to the Option on December 7, 2009 (the “Fourth Exercise
Date”) (the First Exercise Date, the Second Exercise Date, the Third Exercise
Date, and the Fourth Exercise Date each being referred to herein as an “Exercise
Date”).

2.3 Method of Exercise. Subject to the limitations set forth in this Agreement,
the Option may be exercised (i) by giving written notice to the Secretary of the
Company or the Secretary’s designee, specifying the number of whole shares to be
purchased and accompanied by the payment therefore in full in cash or, if
permitted by the Compensation Committee, (A) in previously owned whole shares of
Stock (for which the Employee has good title, free and clear of all liens and
encumbrances) having a fair market value, determined as of the date of exercise,
equal to the aggregate purchase price payable pursuant to the Option by reason
of such exercise, (B) in cash by a broker-dealer to whom the Employee has
submitted an irrevocable notice of exercise, or (C) a combination of cash and
Stock as described in this Section; and (ii) by executing such documents as the
Company may reasonably request. No shares shall be issued until the full
purchase price and all applicable taxes have been paid.

2.4 Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate on its
Expiration Date, or earlier to the extent not exercised pursuant to Section 2.2
and pursuant to Sections 6.8, 6.9, 6.10, 6.11 and 6.12 of the Plan. In the event
that the Employee shall forfeit rights to purchase all or a portion of the
shares to which this Option relates, the Employee shall, within 10 days of the
date of the Company’s written request, return this Agreement to the Company for
cancellation.

3. Additional Terms and Conditions of Option.

3.1 Withholding Taxes. As a condition precedent to any exercise of the Option,
the Employee shall, upon request by the Company, pay to the Company in addition
to the purchase price of the shares such amount of cash as the Company may be
required to withhold, under all applicable federal, state or local laws or
regulations. The employee will recognize ordinary income at the time of exercise
in an amount equal to the excess, if any, of the fair market value of a share of
Common Stock at the time of exercise over the option price, multiplied by the
number of shares as to which the option is exercised. The Employee may elect, by
written notice to the Company, to satisfy part or all of the withholding tax
requirements associated with the exercise by delivering to the Company from
shares of Stock already owned by the Employee, that number of shares having an
aggregate Fair Market Value equal to part or all of the tax payable by the
Employee under this Section 3.1. Any such election shall be in accordance with,
and subject to, applicable tax and securities laws, regulations and rulings.

3.2 Agreement Subject to Plan. This Agreement is subject to the provisions of
the Plan, and shall be interpreted in accordance therewith, except where
specifically provided otherwise in this Agreement. The Employee hereby
acknowledges receipt of a copy of the Plan.

PLATO LEARNING, INC.

By:
Michael A. Morache
President and Chief Executive Officer


Accepted this      day of

     , 200

     

2